                      Case 3:17-cv-06064-BHS Document 80 Filed 04/08/20 Page 1 of 5



     Daniel J. Gibbons, WSBA #33036                             The Honorable Benjamin H. Settle
 1
     Steven J. Dixson, WSBA #38101
 2   WITHERSPOON ∙ KELLEY
     422 West Riverside Avenue, Suite 1100
 3   Spokane, WA 99201-0300
     Telephone: (509) 624-5265
 4
     Facsimile: (509) 458-2728
 5   djg@witherspoonkelley.com
     sjd@witherspoonkelley.com
 6
 7   Attorneys for Defendants Bank of America,
     N.A.; Mortgage Electronic Registration
 8   Systems, Inc.; and Merscorp Holdings, Inc.
 9
10                                  UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON AT TACOMA
11
     JEREMY WOLFSON,                                   Case No. 3:17-cv-06064-BHS
12
13                        Plaintiff,
                                                         OBJECTION TO MOTION TO
14              vs.                                      CONTINUE DEADLINES
15
     BANK OF AMERICA, NATIONAL
16   ASSOCIATION, its successors in interest
     and/or Assigns; MTC FINANCIAL INC. d/b/a
17   TRUSTEE CORPS; MORTGAGE
18   ELECTRONIC REGISTRATION SYSTEMS
     INC; MERSCORP HOLDINGS, INC.;
19   MAROON HOLDING, LLC;
     INTERCONTINENTAL EXCHANGE, INC.;
20
     FIRST MAGNUS FINANCIAL
21   CORPORATION, AN ARIZONA
     CORPORATION
22   Does # 1-10, inclusive,
23                        Defendants

24
25              Defendants Bank of America, N.A. ("BANA") and Mortgage Electronic Registration

26   Systems, Inc. ("MERS" and collectively with BANA the "Defendants") object to the Plaintiff's
27
     Verified Motion to Continue Deadlines and Order Thereon (Docket No. 77, the "Motion") for
28
     OBJECTION TO MOTION TO CONTINUE
     DEADLINES - 1
     {S2005267; 1 }
                                                     422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                     Spokane, Washington 99201-0300        Fax: 509.458.2728
                      Case 3:17-cv-06064-BHS Document 80 Filed 04/08/20 Page 2 of 5



     the reasons stated below.1
 1
 2              1.        There is No Cause for Relief from the Current Scheduling Order.

 3              The Motion seeks to continue all deadlines for 90 days, including extension of the
 4
     deadline to complete discovery. The Plaintiff propounded discovery on March 30, 2020. The
 5
     Court's current Scheduling Order provides that discovery must be completed by April 27, 2020.
 6
 7   Docket No. 75. Notably, this Scheduling Order arose due to Mr. Wolfson's inability to comply

 8   with his own agreement for his deposition to occur on November 19, 2019. Docket No. 73.
 9              Mr. Wolfson argues he needs an extension due to international travel required by his job.
10
     This argument is made despite that travel, especially international travel, has virtually ceased
11
     due to the COVID-19 global pandemic and that nonessential businesses in the State of
12
13   Washington have been closed since March 16, 2020. Mr. Wolfson has not filed a declaration or

14   affidavit providing sworn testimony regarding where he has been traveling, when he was
15   traveling, or explaining why he was unable to propound discovery, conduct research or
16
     accomplish whatever other actions he believes he needs to take during the 27 months this case
17
     has been pending, or why whatever research or actions he wishes to take cannot be
18
19   accomplished via the Internet. Without such sworn testimony there is no basis to grant any

20   extension and the Motion should be denied.
21
                2.        The Plaintiff has a History of Failing to Comply with Deadlines.
22
                Amongst other things, the Motion seeks to continue the deadline to complete discovery
23
24   by ninety days, and notes that the Plaintiff recently propounded discovery on the Defendants.

25   The discovery was propounded on March 30, 2020. The Plaintiff's discovery was untimely
26
27   1
       For reasons unknown, the Motion appears on the undersigned's pleading paper. To be clear,
     this is not a joint motion and Mr. Wolfson was informed that the Defendants objected to the
28
     relief requested.
     OBJECTION TO MOTION TO CONTINUE
     DEADLINES - 2
     {S2005267; 1 }
                                                          422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                          Spokane, Washington 99201-0300        Fax: 509.458.2728
                      Case 3:17-cv-06064-BHS Document 80 Filed 04/08/20 Page 3 of 5



     under the Court's current Scheduling Order (Docket No. 75). The Scheduling Order provides
 1
 2   that discovery must be completed by April 27, 2020. Notably, this Scheduling Order arose due

 3   to Mr. Wolfson's inability to comply with his own agreement for his deposition to occur on
 4
     November 19, 2019. Docket No. 73.
 5
                LCR 7(j) provides that a motion for relief from a deadline should be filed "sufficiently in
 6
 7   advance of the deadline to allow the court to rule on the motion prior to the deadline. Parties

 8   should not assume that the motion will be granted and must comply with the existing deadline
 9   unless the court orders otherwise." Mr. Wolfson has repeatedly violated LCR 7(j) by failing to
10
     seek extensions in a timely manner. See Docket Nos. 16, 18, 23, 30, 42, 43. The Court has
11
     warned Mr. Wolfson that compliance with this deadline is mandatory. The Court's April 3,
12
13   2018 Order Granting Plaintiff's Motions and Renoting Defendants' Motions provided "the Court

14   agrees that Wolfson should have filed his motion earlier." Docket No. 21. The Court's August
15   30, 2018 Order Granting Plaintiff's Motions for Extension of Time to Respond provided
16
     "Wolfson is forewarned that it is highly unlikely the Court will grant any additional extension."
17
     Docket No. 46. Also, after allowing Mr. Wolfson to amend his complaint once, the Court
18
19   refused a Mr. Wolfson's second request in the face of motions to dismiss. Docket No. 52.

20              Despite having more than two years to propound this discovery Mr. Wolfson did not do
21
     so until March 30, 2020. There is no basis to provide the Plaintiff more time to do something
22
     that should have been months, if not years ago. The Motion should be denied.
23
24              3.        There is no Discovery Dispute.

25              The Defendants have produced nearly 2,000 pages of documents. Nonetheless, Mr.
26   Wolfson asserts that the Defendants' discovery responses provided 12 months ago are
27
     inadequate.         However, he has not provided the Court with any specific reason why the
28
     OBJECTION TO MOTION TO CONTINUE
     DEADLINES - 3
     {S2005267; 1 }
                                                           422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                           Spokane, Washington 99201-0300        Fax: 509.458.2728
                      Case 3:17-cv-06064-BHS Document 80 Filed 04/08/20 Page 4 of 5



     discovery responses are inadequate.         Mr. Wolfson has not placed the discovery or the
 1
 2   Defendants' responses thereto in the record. There has been no conference between the parties.

 3   There is no certification that any conference has taken place. There is no indication that he had
 4
     previously asserted that the Defendants' responses were somehow inadequate. The deadline to
 5
     file discovery motions expired on March 30, 2020. Docket No. 75. Furthermore, Mr. Wolfson
 6
 7   has not explained why he did not take any action during the last 12 months to address his

 8   unsubstantiated assertions that the Defendants' discovery responses are inadequate. Rather than
 9   providing a basis for extension of time, Mr. Wolfson's assertions regarding discovery provide a
10
     reason to deny the Motion.
11
                As stated above, this action was filed 27 months ago, and Mr. Wolfson has not prepared
12
13   his case. The Motion should be denied.

14
                Respectfully submitted this 8th day of April, 2020.
15
16
                                              WITHERSPOON • KELLEY
17
                                               s/Daniel J. Gibbons
18
                                              Daniel J. Gibbons, WSBA # 33036
19                                            Attorneys for Defendants Bank of America, N.A.,
                                              Mortgage Electronic Registration Systems, Inc.; and
20                                            Merscorp Holdings, Inc.
21
22
23
24
25
26
27
28
     OBJECTION TO MOTION TO CONTINUE
     DEADLINES - 4
     {S2005267; 1 }
                                                          422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                          Spokane, Washington 99201-0300        Fax: 509.458.2728
                      Case 3:17-cv-06064-BHS Document 80 Filed 04/08/20 Page 5 of 5



                                       CERTIFICATE OF SERVICE
 1
 2              I hereby certify that on the 8th day of April, 2020,

 3          1.       I caused to be electronically filed the foregoing OBJECTION TO MOTION TO
     CONTINUE DEADLINES with the Clerk of the Court using the CM/ECF System which will
 4
     send notification of such filing to the following:
 5
                          Fred B Burnside
 6                        fredburnside@dwt.com, seadocket@dwt.com, lisabass@dwt.com,
 7                        christiancervantes@dwt.com, JaimeWolcott@dwt.com

 8                        Michael Steven DeLeo
                          mdeleo@prklaw.com, rwhite@prklaw.com
 9
10                        Frederick A Haist
                          frederickhaist@dwt.com, christinekruger@dwt.com, seadocket@dwt.com
11
                          Douglas C Stastny
12                        dcs@severson.com, rjb@severson.com
13
                          Jeremy Wolfson
14                        jerwolfson@gmail.com
15
           2.      I hereby certify that I have mailed by United States Postal Service the foregoing
16   document to the following non-CM/ECF participants at the address listed: None.

17           3.     I hereby certify that I have mailed by United States Postal Service the document
     to the following CM/ECF participants at the address listed below: None.
18
19           4.      I hereby certify that I have hand-delivered the document to the following
     participants at the addresses listed below: None.
20
21                                              s/Daniel J. Gibbons
                                               Daniel J. Gibbons, WSBA # 33036
22                                             djg@witherspoonkelley.com
                                               WITHERSPOON • KELLEY
23                                             422 W. Riverside Ave., Suite 1100
24                                             Spokane, WA 99201-0300
                                               Phone: 509-624-5265
25                                             Fax: 509-458-2728
                                               Attorneys for Defendants Bank of America, N.A.
26                                             Mortgage Electronic Registration Systems, Inc.; and
27                                             Merscorp Holdings, Inc.

28
     OBJECTION TO MOTION TO CONTINUE
     DEADLINES - 5
     {S2005267; 1 }
                                                           422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                           Spokane, Washington 99201-0300        Fax: 509.458.2728
